OPINION OF THE COURT
Per Curiam.
On August 25, 2011, the respondent entered a plea of guilty *280in the County Court, Ulster County, before Judge Donald A. Williams, to one count of attempted dissemination of indecent material to a minor in the first degree, a class E felony, in violation of Penal Law §§ 110.00 and 235.22 (see Penal Law § 110.05 [6]). In his plea allocution, the respondent specifically admitted that, between January 16, 2010 and November 19, 2010, he intentionally used a computer communication system, which allowed for the transfer of computer data from one computer to another to attempt to invite a person he believed to be a minor to engage in sexual contact with him for his benefit. Following his plea, the respondent was immediately sentenced to a one-year term of incarceration in the Ulster County jail.
The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b), based upon his felony conviction. The respondent has submitted no papers in response to the Grievance Committee’s motion.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4), and was automatically disbarred on August 25, 2011. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, effective August 25, 2011, and the respondent’s name is stricken from the roll of attorneys based on his disbarment.
Mastro, A.P.J., Rivera, Skelos, Dillon and Roman, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Daniel M. Gillen, admitted as Daniel Michael Gillen, is disbarred, effective August 25, 2011, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Daniel M. Gillen, admitted as Daniel Michael Gillen, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Daniel M. Gillen, admitted as Daniel Michael Gillen, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public *281authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Daniel M. Gillen, admitted as Daniel Michael Gillen, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).